Barnes, J.
This was an action in ejectment to recover possession of an undivided one-fourth of the same tract of land which was in controversy in Kulp v. Heimann, ante, p. 167. The pleadings were similar to those in that case, with the exception of a plea of the statute of limitations, which was there interposed. The evidence in both cases was practically the same. Defendants had the judgment, and the plaintiff has appealed.
Following the decision in that case, and for the reasons therein stated, the judgment of the district court is
Affirmed.